Citation Nr: 0600728	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  01-04 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision issued 
by the RO in Boston, Massachusetts.  The jurisdiction of the 
case has since been transferred to the RO in Columbia, South 
Carolina.  

The Board remanded this case to the RO for additional 
development of the record in June 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998). 

In the June 2004 remand, the Board requested both a VA 
psychiatric examination to ascertain whether a current 
diagnosis of PTSD was appropriate and United States Armed 
Services Center for Research of Unit Records (CURR) 
development regarding the veteran's service unit.  This 
development was not accomplished upon remand.  Although the 
Board also requested an additional stressor statement from 
the veteran, which he did not provide following two RO 
requests, it does not appear that the CURR development was 
conditioned on this reply.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.   The RO should take appropriate steps 
to prepare a letter asking CURR to 
provide any service personnel records, 
unit records and histories, daily staff 
journals, and operational reports for the 
548th Engrs. L. Pon. Co., to include 
service in the "Red Ball Express" and 
reports of German fighter plane attacks 
in Normandy Beach, the Battle of the 
Bulge, Northern France, Ardennes, Rhine 
River, Central Europe, Austria, and 
Czechoslovakia from May 1944 to November 
1945.  All responses from CURR must be 
added to the claims file.

2. Then, the veteran should be afforded a 
VA examination in order to determine the 
nature and likely etiology of the claimed 
psychiatric disorder, to include PTSD.  
All indicated testing should be performed 
in this regard.  The claims file should 
be made available to the examiner in 
connection with his evaluation.  Based on 
a review of the case, the examiner should 
offer an opinion as to whether the 
veteran is suffering from an acquired 
psychiatric disability due to disease or 
injury in service.  If PTSD is diagnosed, 
then the examiner should identify any 
specific stressor that supports the 
diagnosis.  All conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim for service connection for PTSD.  
If this benefit sought continues to be 
denied, the RO should issue a 
Supplemental Statement of the Case to the 
veteran and his representative and afford 
them an opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


